Case: 20-60615     Document: 00515794761         Page: 1     Date Filed: 03/24/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 24, 2021
                                  No. 20-60615
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gregory A. McLin,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:17-CR-110


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          In 2018, Gregory A. McLin was sentenced to 97 months in prison and
   10 years of supervised release after pleading guilty to possession of child
   exploitation images involving a minor who had not attained the age of 12. 18
   U.S.C. § 2252(a)(4)(B) and (b)(2). McLin appeals the district court’s denial


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60615      Document: 00515794761          Page: 2   Date Filed: 03/24/2021




                                    No. 20-60615


   of his motion for a compassionate release sentence reduction, 18 U.S.C.
   § 3582(c)(1)(A), based on the COVID-19 pandemic and his ailing mother
   whom he claimed had no one able to care for her. He requested that the
   district court do one of three things: (1) grant his release, (2) order him to
   serve the remainder of his prison sentence at home, or (3) reduce his prison
   sentence to time served and order him to serve supervised release, at home,
   for the remainder of his original prison term pursuant to 18 U.S.C.
   § 3583(e)(4).
          We review the district court’s decision for an abuse of discretion.
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). In reliance on
   United States v. Chavez-Meza, 138 S. Ct. 1959, 1965 (2018), McLin argues on
   appeal that the district court abused its discretion by not providing an
   individualized explanation for its decision.
          The district court’s discussion of the facts of McLin’s case and its
   reasons for denying release in its eight-page opinion demonstrate that it
   considered his arguments and had “a reasoned basis for exercising [its] own
   legal decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356
   (2007); see also Chavez-Meza, 138 S. Ct. at 1965 (assuming arguendo that a
   district court has an equivalent duty to explain an initial sentence and a
   sentence modified under 18 U.S.C. § 3582(c)(2)). Although the district
   court did not specifically address McLin’s mitigation arguments, there is no
   indication that the district court did not consider them. See Rita, 551 U.S. at
   356 (holding that an opinion does not necessarily have to respond to every
   argument).
          The district court’s judgment is AFFIRMED.




                                          2